Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-2 and 4-21 are pending, claim 3 is cancelled, claims 1, 2, 12, 15, and 18-20 are amended, and claim 21 is new.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, and 21 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Patterson (U.S. 5,992,759).
With respect to claim 1, Patterson discloses a boom truss with inverted truss geometry for an agricultural spray boom for use with an agricultural machine (see figures 1 and 2), the boom truss comprising: 
a primary boom segment (22) extending from the agricultural machine (figure 2) comprising: 
a base support member (figure 2, the base being bottom 22 in which the truss extends up from) with a top side and a bottom side (bottom and top side of the noted base); and 
a support truss structure extending upwardly from the top side (seen in figure 2); 
a secondary boom segment (24) extending from the primary boom segment comprising: 
a base support member (the top support of 24) with an upper side and an underside (having a top and bottom, the bottom having the truss extending from); and an underside truss support member (as the truss is underneath); and
a first hinge (hinge between 22 and 24) located between the primary boom segment and the secondary boom segment
wherein the secondary boom segment is pivotable about a horizontal axis (figures 1-2 and 8, discloses 24 pivots horizontally about an axis to 22, see abstract) defined by the first hinge (hinge between 22 and 24): from a first position about the horizontal axis to a second position (See figures 1 and 2, figure 1 being the first position and 2 being the second position (where the outer noted 2 portions are folded about horizontal axis and nestled in to the main section, abstract) about the horizontal axis, wherein, in the first position, the secondary boom segment extends substantially parallel with the primary boom segment and laterally outwardly from the primary boom segment with the upper side extending substantially parallel with the top side (see figure 2), the underside extending substantially parallel with the bottom side, and the underside truss support member extending downwardly from the underside (see figure 2), and wherein, in the second position, the secondary boom segment is folded so that the upper side is located directly above the top side (see figure 1 and 8, as the noted section 24 folds horizontally over 22, the two noted side (the upper and top) are then directly layered, one above the other), and
wherein the secondary boom segment moves: Page 2 of 12from the first position upwardly until the secondary boom segment is directly above the first hinge; and from directly above the first hinge downwardly to the second position (as shown in figure 8 as it moves to what is shown in figure 1, going from figure 2 into figure 8 into figure 1).  
With respect to claim 2, Patterson discloses the underside truss support member is located laterally outside of the first hinge when the secondary boom segment is in the first position (as seen in figure 2).  
With respect to claim 5, Patterson discloses a breakaway boom segment (26) having a base support member (base of 26); wherein the breakaway boom segment extends from the primary boom segment in an extended position (see figure 2).  
With respect to claim 6, Patterson discloses a second hinge (hinge between 24 and 26, being the joint at 25) located between the secondary boom segment and the breakaway boom segment (figure 2); wherein the breakaway boom segment moves about a second horizontal axis defined by the second hinge (see figure 8 and figure 1, as it’s noted moving about the horizontal axis as its folded, abstract) from the extended position to a partially collapsed position (figure 8), the breakaway boom segment being located directly above the secondary boom segment in the partially collapsed position (figure 8, when 24 is flat relative to 22 in a first position, but 26 is extended up and collapsing).  
With respect to claim 7, Patterson discloses wherein the secondary boom segment and the breakaway boom segment are folded to the second position (see figure 8 as it folds into what’s shown in figure 1).  
With respect to claim 21, Patterson discloses in the first potion the base support member of the primary boom segment and the base support member of the secondary boom segment both extend along a horizontal axis (see figure 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson in view of Barker (U.S. 2013/0092753).
With respect to claim 4, Patterson discloses the primary and secondary boom segments with the underside truss support, but fails to disclose the underside truss support member is located below the nozzle line when the secondary boom segment is in the first position. Patterson discloses the use of nozzles spaced about the length of the boom but is silent on the location of the nozzle line (see claim 1 of Patterson). 
Barker discloses a nozzle line (52) extending along the primary boom segment and the secondary boom segment (figure 4a, the nozzle line 52, extending along both members); wherein the underside truss support member is located below the nozzle line when the secondary boom segment is in the first position (figure 4a, discloses the underside truss support member (28) being under the nozzle line 52, in the first position).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place the nozzle line above the underside truss support as disclosed by Barker in the first position into the system of Patterson, doing so allows the truss to hold and support the nozzle line as well as acting as a physical barrier preventing any unwanted contact to the nozzle line. 

Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson in view of Lasne (U.S. 2020/0085032).

With respect to claim 8, Patterson discloses the support truss structure, comprising a support stringer (the main line from which the trusses extend) and diagonal truss elements (noted diagonal trusses shown) but fails to disclose the support truss structure further comprises: an upper support stringer; a plurality of vertical support truss elements; and a plurality of diagonal truss elements.  
Lasne discloses the support truss structure comprises: an upper support stringer; a plurality of vertical support truss elements; and a plurality of diagonal truss elements (see below) allowing for a robust support (paragraph 0009) 

    PNG
    media_image1.png
    720
    1152
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the design of Lasne’s truss into the system of Patterson, as the noted truss design would still allow for the predictable result of the support boom assembly, and by adding extra vertical supports increases the strength of the truss. 
With respect to claim 9, Patterson as modified discloses the secondary boom segment and the breakaway boom segment are nested behind the support truss structure when in the second position (see figure 1).  
With respect to claim 10, Patterson as modified discloses a third hinge (see figure 1, abstract, allowing for the vertical pivoting) located where the primary boom segment attaches to the agricultural machine (figure 1, abstract); wherein the primary boom segment, the secondary boom segment, and the breakaway boom segment pivot about the third hinge towards the agricultural machine into a retracted transportation position (abstract, figure 1).  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patterson in view of Wissler (U.S. 2017/0000103).
With respect to claim 11, Patterson as modified discloses the underside truss support member comprises: at least one bracket (being the bracket at the bottom of the truss) and wherein the at least one bracket attaches to the base support member of the secondary boom segment (as it attaches via the truss structure) but fails to disclose the underside truss support member comprises: a substantially hollow, cylindrical carbon fiber tube; and at least one bracket extending from the substantially hollow, cylindrical carbon fiber tube; 
Wissler, paragraph 0006, discloses using carbon fibers as the material in an agricultural boom sprayer arm, as they are light weight. For the mounting, it is advantageous, if the longitudinal beams and/or the diagonal braces are designed hollowly, for example, in the manner of open or closed hollow cylinders. The total weight is thereby also reduced effectively (paragraph 0011).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize tubes that are made from a carbon fiber material as disclosed by Wissler as the material and design of the truss support member as disclosed by Patterson, as such material is light weight and would not put more undo stress on the weight of boom in the system.
Response to Arguments/Amendments
	The Amendment filed (08/01/2022) has been entered. Currently claims 1-2 and 3-21 are pending, claims 1, 2, 12, 15, and 18-20 are amended, and claim 21 is new. Applicants amendments to the claims has failed to overcome each and every rejection previously set forth in the Office Action dated (05/02/2022). Applicants argument towards Barker overcomes that reference. Applicant's arguments filed 08/01/2022 have been fully considered but they are not persuasive. Applicants main argument towards Patterson is that “in the first position, the secondary boom segment extends substantially parallel with the primary boom segment and laterally outwardly from the primary boom segment with the upper side extending substantially parallel with the top side, the underside extending substantially parallel with the bottom side.” Examiner respectfully disagrees, as noted in figure below. The top/upper side of each section and the bottom/under side of each section are parallel in figure 2. 

    PNG
    media_image2.png
    246
    539
    media_image2.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        /JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752